
	

113 HR 5304 IH: Audiology Patient Choice Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5304
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Ms. Jenkins (for herself and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for treatment of audiologists as
			 physicians for purposes of furnishing audiology services under the
			 Medicare program, to improve access to the audiology services available
			 for coverage under the Medicare program and to enable beneficiaries to
			 have their choice of a qualified audiologist to provide such services, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Audiology Patient Choice Act of 2014.
		2.FindingsCongress finds the following:
			(1)Hearing loss is the third most common chronic disorder for Americans over 65, behind only arthritis
			 and high blood pressure.
			(2)Individuals with mild hearing loss are three times more likely to experience a fall and falls are
			 the leading cause of injury and death for Americans over 65.
			(3)Untreated hearing and balance problems contribute to and are highly correlated with depression and
			 social isolation.
			(4)Seniors with hearing loss run a much higher risk of cognitive problems and experience cognitive
			 decline up to 40 percent faster than those with normal hearing.
			(5)Medicare beneficiaries should have access to the same level of audiologic care as is available in
			 the Veterans’ Administration, under the Federal Employees Health Benefits
			 Program, and under private insurance.
			(6)The Medicare program needs to be updated in a comprehensive way so Medicare beneficiaries are able
			 to have access to all of the advancements in the delivery of audiologic
			 care.
			3.Improved Medicare coverage of audiology services
			(a)Treatment of audiologists as physicians for purposes of furnishing audiology servicesThe first sentence of section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)) is amended—
				(1)by striking or before (5); and
				(2)by inserting before the period the following: , or (6) a qualified audiologist, but only with respect to the furnishing of audiology services
			 described in subsection (ll)(3) for which the qualified audiologist is
			 legally authorized to perform by the State and who is acting within the
			 scope of the audiologist’s license (or other authorization under State
			 law).
				(b)Improved access to audiology services available for coverage under the Medicare program and
			 enabling Medicare beneficiaries To have their choice of qualified
			 audiologist
				Section 1861(ll)(3) of the Social Security Act (42 U.S.C. 1395x(ll)(3)) is amended—
				(1)by striking hearing and balance assessment;
				(2)by striking , as would otherwise be covered if furnished by a physician; and
				(3)by inserting before the period at the end the following: , without regard to any requirement that the individual receiving the audiology services be under
			 the care of (or referred by) a physician or other health care practitioner
			 or that such services are provided under the supervision of a physician or
			 other health care practitioner.
				(c)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January
			 1 of the first year beginning more than 6 months after the date of the
			 enactment of this Act.
			
